IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CHARLES GREENAWALT,                         : No. 237 WAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
STANLEY LAW OFFICES, LLP,                   :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.